Citation Nr: 0028875	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability 
claimed as residuals of spinal tap and cyst removal. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1961, and from January 1962 to August 1962.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied service connection for a back 
disability, claimed as residuals of spinal tap and cyst 
removal.  


FINDINGS OF FACT

1.  VA medical records from March 2000 include a current back 
diagnosis of status post pilonidal cyst resection.

2.  The veteran underwent surgery during military service.

3.  The March 2000 VA medical treatment records provide a 
nexus opinion connecting the veteran's current back condition 
to his reported pilonidal cyst removal operation during 
active military service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability claimed as residuals of spinal tap and cyst 
removal is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran has submitted evidence of a current back 
disability.  The veteran testified during his March 2000 
Board Video Conference hearing that his back tightens up on 
him and is painful after prolonged sitting or standing.  
Following his hearing, the veteran submitted VA medical 
records from March 2000 describing the veteran's back pain 
that he has had since a pilonidal cyst removal operation in 
1962.  The summary of medical findings included status post 
pilonidal cyst resection.  The Board finds that this is 
sufficient evidence of a current disability of the back.  

The record also contains competent evidence of a disease or 
injury incurred or aggravated in service.  The veteran 
testified during his Board hearing that he was operated on in 
April 1962 at Langley Air Force Base for a pilonidal cyst, 
which included anesthesia administered via spinal tap.  
Service medical records on file do not show treatment for 
this condition in service.  The Board notes, however, that 
the only service medical records in evidence are from the 
veteran's first period of active duty, from November 1959 to 
September 1961, while he served in the U.S. Army.  Service 
medical records from 1962, while he served in the U.S. Air 
Force, have not been located.  A request for records from the 
National Personnel Records Center (NPRC) has not been 
successful.  The veteran stated that he has been told that 
his service medical records from his Air Force service may 
have been destroyed in the 1973 NPRC fire.  Although the 
veteran is not competent to make a medical diagnosis of his 
back condition, he is competent to testify about what he 
experienced.  The Board finds that the veteran is competent 
to testify that he had surgery in service.  There is no 
reason to dispute the veteran's veracity, which is presumed 
at the well-grounded claim stage, regarding undergoing this 
procedure.  Thus, the Board finds that the veteran has 
submitted sufficient evidence of an inservice disease or 
injury for purposes of establishing a well-grounded claim.     

The Board also finds that sufficient evidence of a nexus 
between the veteran's current back condition and an inservice 
disease or injury exists in the record.  In the March 2000 VA 
medical records that the veteran submitted after his March 
2000 Board hearing, the veteran was diagnosed with a finding 
of status post pilonidal cyst resection, as was mentioned 
previously.  Based on the evidence regarding his inservice 
pilonidal cyst operation, this March 2000 medical finding 
infers that that his current back condition is the result of 
his inservice back surgery.  The Board finds that this is 
sufficient evidence of a nexus between his current back 
condition and his active duty service.   

Based on the foregoing evidence, the Board finds that the 
veteran has submitted a well-grounded claim for service 
connection for a back disability claimed as residuals of 
spinal tap and cyst removal.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Caluza, supra.  



ORDER

The claim of entitlement to service connection for a back 
disability claimed as residuals of spinal tap and cyst 
removal is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
back disability claimed as residuals of spinal tap and cyst 
removal is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's service connection claim.  In 
particular, the Board acknowledges that recent VA treatment 
records describe the veteran's current back condition as 
status post pilonidal cyst resection.  However, these records 
do not provide a clear assessment of any residual disability 
from the pilonidal cyst surgery.  Furthermore, the "Informal 
Brief of Appellant in Appealed Case", submitted by the 
veteran's representative in October 2000, points out that the 
NPRC search for morning reports from June to August of 1962 
for evidence of the veteran's inservice back condition was 
unsuccessful because the veteran claims that his back surgery 
occurred in April 1962.  The Board finds that further 
investigation of service records at the NPRC is warranted to 
determine if evidence exists regarding the veteran's 
inservice back surgery. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to this claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA examination of his back.  The 
examiner should identify the nature of 
the veteran's residual back disability, 
if any disability exists.  The claims 
folder should be made available to the 
examiner.  

2.  The RO should request an additional 
records search by NPRC, focusing on the 
information provided by the veteran 
regarding back surgery in April 1962 at 
Langley Air Force Base (AFB).  In 
addition to a morning report search from 
that time period, the RO should pursue 
clinical records and hospital records, 
either directly or through the NPRC, from 
the military hospital at Langley AFB.

3.  After completion of the VA 
examination and NPRC records search, the 
RO should readjudicate the veteran's 
claim for service connection for a back 
disability claimed as residuals of spinal 
tap and cyst removal.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1999); 
see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



